Citation Nr: 1542253	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 10 percent for limited right hip flexion due to osteoarthritis and trochanteric bursitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right ankle injury with instability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to December 1994 and from October 2002 to October 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

In a September 2015 statement, the Veteran indicated his desire to withdraw the appeals seeking increased initial evaluations for his diabetes mellitus type II, right hip, and right ankle disabilities.  The Board received such request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 10 percent for limited right hip flexion due to osteoarthritis and trochanteric bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 10 percent for right ankle injury with instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has clearly expressed his intent to withdraw his appeals as to the issues listed on the title page.  The Veteran notified VA in a September 2015 letter that he wished withdrawal his appeal before the Board on the issues listed on the title page because he was satisfied with his current disability rating.  No further correspondence has been received from the Veteran, or his representative that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  


ORDER

The appeal as to the claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II is dismissed.

The appeal as to the claim of entitlement to an initial evaluation in excess of 10 percent for limited right hip flexion due to osteoarthritis and trochanteric bursitis is dismissed.

The appeal as to the claim of entitlement to an initial evaluation in excess of 10 percent for right ankle injury with instability is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


